Title: The American Commissioners to Vergennes, 17 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


Sir,
Paris, July 17. 1777.
We are very sensible of the Protection afforded to us and to our Commerce since our Residence in this Kingdom, agreeable to the Goodness of the King’s gracious Intentions, and to the Law of Nations; and it gives us real and great Concern, when any Vessels of War, appertaining to America, do any thing that may offend his Majesty in the smallest Degree. The Captains Wickes, Nicholson, and Johnson have excus’d to us their Returning to France, being chased into the Channel and close to your Ports, by English Men of War; of the Truth of which we have no doubt, the Reprisal particularly having been obliged to throw her Guns overboard to facilitate her Escape. We had, some Days before we were honour’d by your Excellency’s Letter, dispatch’d by an Express the most positive Orders to them to depart directly to America, which they are accordingly preparing to do, as your Excellency will see by the Letter enclos’d, which we have just receiv’d by the Return of that Express. We shall communicate his Majesty’s Orders to our Friends residing in your Ports, and acquaint the Congress with the same, to the end that our arm’d Vessels may be warn’d of the Consequence that must attend an Infringement of them. We doubt not but they will henceforth be strictly attended to; And we are willing and ready to give any Security your Excellency may judge sufficient and reasonable, that after being fitted and provision’d for so long a Voyage, those Vessels shall proceed directly to America, without making any other Cruise on the Coasts of England. And that the Reality of this their Destination may be effectually ascertain’d, we request that they may sail under the Inspection of one of your Ships of War, till they are in the Main Ocean. We are thankful for the repeated Assurances of his Majesty’s Protection continu’d to us and such of our Nation as may reside in France, and for the Facilities indulg’d to our Commerce. We have the honour to be, with perfect Esteem and Respect, Your Excellency’s most obedient and most humble Servants
B FranklinSilas Dean
